13‐3709 (L) 
        Alberto Rivera Bey v. City of New York, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 29th day of October, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                      CHESTER J. STRAUB, 
                      RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        ALBERTO RIVERA BEY, 
         
                                  Plaintiff‐Appellee‐Cross‐Appellant, 
         
                      ‐v.‐                                   Nos. 13‐3709(L), 13‐3746 
         
        CITY OF NEW YORK, WILLIAM J. FRASER, individually and as Commissioner 
        for the New York City Department of Corrections, MICHAEL CARUSO, 
        individually and as Inspector General of the New York City Department of 
        Investigation, RICHARD S. MEZAN, as Executor of the Estate of the late Edward 
        Kurinsky, individually and as Commissioner of Investigation for the City of New 
        York, 
         


                                                            1
                          Defendants‐Appellants‐Cross‐Appellees 
 
Estate of the late EDWARD KURINSKY, individually and as Commissioner of 
Investigation for the City of New York, ROSEMARIE MALDONADO, 
individually and as Administrative Law Judge of the Office of Administrative 
Trials and Hearings, 
 
                          Defendants.* 
____________________________________________  
 
FOR PLAINTIFF‐APPELLEE‐CROSS‐                      IRENE DONNA THOMAS, Thomas 
APPELLANT:                                         & Associates, Brooklyn, NY. 
                                                    
FOR DEFENDANTS‐APPELLANTS‐                         MAXWELL DOUGLAS LEIGHTON, 
CROSS‐APPELLEES:                                   Assistant Corporation Counsel 
                                                   (Jeffrey D. Friedlander, Acting 
                                                   Corporation Counsel, Larry A. 
                                                   Sonnenshein, Assistant Corporation 
                                                   Counsel, Mordecai Newman, 
                                                   Assistant Corporation Counsel, on the 
                                                   brief), for Corporation Counsel of the 
                                                   City of New York, New York, NY. 
 
     Appeal from the United States District Court for the Southern District of 
New York (Nathan, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED in part and 

REVERSED in part and Defendants’ appeal is DISMISSED as moot. 




*    The Clerk of the Court is directed to amend the caption as above. 


                                               2
      Plaintiff cross‐appeals from an amended judgment entered following trial 

in the United States District Court for the Southern District of New York 

(Nathan, J.). 

      Specifically, Plaintiff challenges (1) the district court’s vacatur of the 

punitive damages awarded by the jury, (2) the sufficiency of the back pay award, 

and (3) the district court’s denial of further equitable or injunctive relief.  See Bey 

v. City of New York, Nos. 99 Civ. 3873, 01 Civ. 9406 (S.D.N.Y. Sept. 4, 2013).  For 

the reasons stated in our Summary Order in the related appeal of Bey v. City of 

New York, No. 13‐3733, we REVERSE the district court’s vacatur of the punitive 

damages, but otherwise AFFIRM the Amended Judgment of the district court. 

      Defendants appeal in this action simply to reserve the issue of attorney’s 

fees pending resolution of the related appeal in Bey v. City of New York, No. 13‐

3733.  Given our resolution of that action, Defendants’ appeal in this case is 

DISMISSED as moot. 

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              3